Citation Nr: 1300033	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-46 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right knee with limitation of motion. 

2.  Entitlement to an evaluation in excess of 10 percent for right knee instability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1975 to January 1996. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the Veteran's 10 percent evaluations for traumatic arthritis of the right knee with limitation of motion and right knee instability.

The Board observes that the Veteran filed a notice of disagreement to a September 2009 rating decision, which continued a 10 percent evaluation for lumbar strain disorder, and the RO subsequently issued a statement of the case in January 2011.  Thereafter, in a January 2011 rating decision, the RO increased the disability elevation for the lumbar spine disability to 20 percent effective July 15, 2010.   However, the Veteran did not perfect his appeal by filing a VA Form 9 or similar document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, the issue is not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran was last afforded an examination for his right knee disorders in August 2012.  In a September 2012 statement, the Veteran indicated that the examination was inadequate.  In particular, he refutes the findings in the examination report reflecting range of motion testing.  He argues that the examiner did not do any range of motion testing and specifically no measuring tool, i.e. goniometer, was used.  In light of the Veteran's assertions, the Board finds that another examination is necessary to determine the severity of his current right knee disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Additionally, the Board notes that the Veteran submitted additional evidence in support of his claims in November 2012.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance. As this case is being remanded, the AOJ must consider the additional evidence received when it readjudicates the claims.  38 C.F.R. § 20.1304(c) (2010). 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected right knee disorders.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's right knee disorders and should provide the following information:  

a. The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected right knee (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

d. The examiner should opine should describe the severity of the Veteran's subluxation or lateral instability of the right knee.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims based on consideration of all of the evidence received since the claim was last adjudicated in September 2012, to specifically include the evidence submitted by the Veteran in November 2012.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


